UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DONNA J. SCHULTZ
Civil Case No.: 19-CV-00925

(JMA) (ARL)

Plaintiff, CERTIFICATE OF SERVICE
-against-

COUNTY OF SUFFOLK, SUFFOLK COUNTY
EXECUTIVE’S OFFICE, SUFFOLK COUNTY POLICE
DEPARTMENT, JUSTIN S. MEYERS IN HIS OFFICIAL
AND PERSONAL CAPACITY, DENNIS COHEN IN HIS
OFFICIAL AND PERSONAL CAPACITY, AND STUART
CAMERON IN HIS OFFICIAL AND PERSONAL
CAPACITY,

Defendants.

Thereby certify that on April 22, 2019, the Answer of the Defendant, Stuart Cameron,
was served in accordance with the Federal Rules of Civil Procedure, and/or the Eastern District’s
Local Rules, and/or the Easter District’s Rules on Electronic Service upon the following parties

and participants:

TO: Brendan Chao, Esq.
Attorney for Plaintiff
Donna J. Schultz
50 Merrick Road, Suite 200
Rockville Centre, New York 11570

Debra L. Wabnik

Attorneys for Defendant, County of Suffolk
Stagg, Terenzi, Confusione & Wabnik, LLP
401 Franklin Avenue, Suite 300

Garden City, New York 11530

Matthew Joseph DeLuca

Law Offices of Mark A. Cuthbertson

Attorneys for Defendant

Dennis Cohen in his official and personal capacity
434 New York Avenue

Huntington, New York 11743
Roger Rosenman, Esq.

Marc 8. Wenger, Esq.

Jackson Lewis P.C.

Attorneys for Defendant

Justin S. Meyers in his official and personal capacity
58 South Service Road, Suite 250

Melville, New York 11747

/s/ Brian J. Davis

Brian J. Davis

Brian J. Davis, P.C.

400 Garden City Plaza, Suite 430
Garden City, New York 11530
(516) 542-0249
